Affirmed and Memorandum Opinion filed December 3, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00482-CR

                SHAQUILLE JAVATE ASHTON, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 184th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1433648

                 MEMORANDUM                     OPINION
      Appellant appeals his conviction for aggravated robbery with a deadly
weapon. Appellant’s appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit. The brief meets the requirements of
Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation
of the record and demonstrating why there are no arguable grounds to be advanced.
See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978).
      A copy of counsel’s brief and the record was delivered to appellant.
Appellant was advised of the right to file a pro se response. See Stafford v. State,
813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than 60 days
have passed, and no pro se response has been filed.

      We have reviewed the record and counsel’s brief carefully and agree the
appeals is wholly frivolous and without merit. Further, we find no reversible error
in the record. We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable grounds
for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and Wise

Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2